Citation Nr: 0918967	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to separate ratings for any neurological 
disorders associated with the Veteran's service-connected 
lumbar spine disability (other than peripheral neuropathy of 
the right lower extremity).

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1991 to May 1996 and 
November 1996 to August 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In November 2007, the Board remanded these claims for 
additional development.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2004 remand, the RO/AMC was directed to afford 
the Veteran a VA examination, obtain a nexus opinion for 
peripheral neuropathy of the right lower extremity and to 
determine if any neurological disorders are associated with 
the Veteran's service-connected lumbar spine disability.  The 
examiner was instructed to opine whether any current right 
lower extremity problems are at least as likely as not due to 
the Veteran's time in service or at least as likely as not 
due to or aggravated by the Veteran's service-connected back 
disability, with particular instructions to review service 
treatment records where the Veteran complained of right leg 
pain and cramping.  Additionally, the examiner was asked to 
identify any 


neurological symptoms or abnormal objective neurological 
findings that are at least as likely as not attributable to 
the Veteran's service-connected back disability, including 
loss of sensation, loss of motor function, radiculopathy and 
bladder or bowel impairment secondary to degenerative disc 
disease of the spine.

The Veteran was afforded a VA examination in September 2008.  
The examiner stated the Veteran had urinary frequency, 
erectile dysfunction, numbness, paresthesia, leg or foot 
weakness, falls, and unsteadiness.  The etiologies of these 
symptoms were reported as not unrelated to the claimed 
disability; however, the examiner stated some of the symptoms 
were from medications.  The examiner should identify which 
symptoms, if any, are at least as likely as not attributable 
to the Veteran's service connected back disability.  No nerve 
conduction studies were completed during this examination.  
An addendum to the examination consisted of the examiner 
stating they could not resolve the issue without mere 
speculation and a neurological evaluation including a 
magnetic resonance imaging (MRI) as well as electromyography 
(EMG) studies was recommended.  The examiner stated the 
Veteran's pain may well be related to his back disability, 
but the increase in radiation and weakness should be explored 
more thoroughly.

The Veteran underwent an EMG study in February 2009.  Nerve 
conduction studies were performed on the right and left 
peroneal and tibial motor nerves.  The Veteran was diagnosed 
with mild generalized polyneuropathy.

An addendum opinion was then obtained in February 2009.  The 
examiner discussed the EMG study, conducted in February 2009, 
and stated that an MRI scan revealed mild lumbar spondylosis 
L5-S1, but no canal stenosis.  It is unclear what MRI scan 
the examiner is referring to in the discussion as the 
attached EMG report does not contain this language.  The 
examiner stated he did not believe the Veteran suffers from 
lumbar radiculopathy because the Veteran's MRI does not show 
impingement on the nerves.  The examiner opined that the 
Veteran's neuropathy is most likely idiopathic.  The examiner 
concluded that the Veteran does have L5 sprain/strain, but 
does not have evidence of radiculopathy causing mild 
generalized 


polyneuropathy.  Although the examiner gives an opinion to 
the etiology of the neuropathy, the examiner did not opine 
whether any current right lower extremity neuropathy is at 
least as likely as not due to the Veteran's time in service 
or at least as likely as not aggravated by the Veteran's 
service-connected back disability.  The examiner gave no 
opinion as to whether the Veteran's neurological symptoms of 
loss of sensation, bladder impairment, falls, unsteadiness, 
and erectile dysfunction are at least as likely as not 
attributable to the Veteran's service-connected back 
disability.

The Court has found that a medical opinion is inadequate when 
it does not address all aspects of a claim when the medical 
examiner is directed to do so by the Board.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  A remand is required 
when an inadequate medical opinion is provided following a 
Board remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be returned 
to the examiner who provided the 
opinion in February 2009.  If 
necessary, or if this person is 
unavailable, or does not possess the 
necessary expertise to provide an 
opinion that adequately addresses the 
requested information, ask another 
examiner to render the requested 
opinion.  If determined necessary by 
the examiner, schedule the Veteran for 
an examination.  The examiner is 
instructed to:

a.) Indicate the origin of the MRI 
discussed in the February 2009 opinion.



b.) Assign any diagnoses relevant to 
the right lower extremity and opine 
whether any current right lower 
extremity problems are:

 at least as likely as not due 
to the Veteran's time in 
service or;

 at least as likely as not due 
to or aggravated by the 
Veteran's service-connected 
back disability.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

	c.) The examiner is further requested 
to identify any neurological symptoms 
or abnormal objective neurological 
finds which are at least as likely as 
not attributable to the Veteran's 
service-connected back disability.  
These include loss of sensation, loss 
of motor function, radiculopathy and 
bladder or bowel impairment secondary 
to degenerative disc disease of the 
spine.  If neurological abnormality 
such as partial paralysis is present in 
an extremity, the examiner should 
classify it as mild, moderate, or 
severe.  If the neurological symptoms 
are due to some other cause, i.e., 
medications, state to what extent they 
are caused by each etiology, and what 
the medications are for, if possible.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed, including 
service treatment records.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case. 

2.  The RO/AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the above, the 
RO/AMC should review the expanded 
record, and determine if the benefits 
sought can be granted.  If the issues 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

